In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-17-00440-CV

SHEIK TEHUTI, Appellant                    §    On Appeal from

                                           §    County Court at Law No. 1

V.                                         §    of Tarrant County (2017-006596-1)

                                           §    March 14, 2019

HA TO TU, Appellee                         §    Opinion by Justice Pittman

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mark T. Pittman_________________
                                         Justice Mark T. Pittman